DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 16/366,771 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn/ pursuant to 37 CFR 1.114. Applicant's submission filed on 15 April 2022 has been entered.
Claims 1-2, 4-5, 7-10, 12-13, and 15-20 have been amended, and claims 3, 6, 11, and 14 have been cancelled.
Claims 1-2, 4-5, 7-10, 12-13, and 15-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-2, 4-5, 7-10, 12-13, and 15-20 have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-13, and 15-20 are allowed, being herein renumbered claims 1-16.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 6-8 of the remarks dated 15 April 2022, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “wherein the configuration of the hypervisor that is modified is associated with a q-depth of a storage adapter of a host of the hypervisor; detecting that the first virtual machine is no longer active on the hypervisor; and in response to the detecting that the first virtual machine is no longer active on the hypervisor, modifying the configuration of the hypervisor that is associated with the q-depth of the storage adapter to save power on the hypervisor” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 9 and 17.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196